Citation Nr: 0005394	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-07 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.  His appeal comes before the Board from a December 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The veteran has been diagnosed with PTSD, and his claim for 
service connection for PTSD is supported by sufficient 
competent evidence to render the claim plausible and capable 
of substantiation.  


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991);


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD.  In reviewing a claim for service connection, the 
initial question is whether the claim is well grounded.  
Generally, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be evidence (i.e. 
medical) of a current disability.  Third, there must be 
evidence of a nexus between the in-service injury or disease 
and the current disability, as shown through the medical 
evidence.  See Epps v. Gober, 126 F.3d 1464 (1997).  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

A well-grounded claim for service connection for PTSD has 
been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a case involving PTSD is the equivalent of in-service 
incurrence or aggravation; and [3] medical evidence of a 
nexus between service and the current PTSD disability."  See 
Cohen v. Brown, 10 Vet. App. 128 (1997) (citations omitted).  

The record shows that the veteran served as a water supply 
specialist in the HHC, 588th Engineer Battalion division from 
approximately October 1968 to October 1969 in the Republic of 
Vietnam.  He was issued the National Defense Service Medal 
and the Vietnam Service and Campaign Medals upon completion 
of his tour in Vietnam.  

In connection with this appeal, the veteran has reported that 
he was exposed to several stressors while stationed in 
Vietnam. In a July 1996 statement, he asserted that he was 
stationed at a base camp in Tay Ninh.  He reported that he 
saw body bags being loaded on another aircraft when he 
initially flew into Long Binh.  He asserted that while he was 
stationed in Tay Ninh, there were constant rocket and mortar 
attacks.  

During VA treatment in July 1996, the veteran reported that 
while he was stationed at Tay Ninh, he was also at Cu Chi and 
French Fort.  He reported that in addition to his specialty, 
he was on guard duty and armed convoys often.  He again 
reported that his base received frequent rocket and mortar 
attacks which he described a traumatic.  He apparently also 
indicated that he had to put bodies in body bags.  

In a statement received in November 1996, the veteran 
reported that he worked at the morgue in Tay Ninh where he 
loaded bodies in body bags.  He also reported that there were 
frequent rocket and mortar attacks at Tay Ninh.  He 
indicated, however, that there were no casualties as a result 
of any of the reported stressful events.  He reiterated that 
he was on convoys and drove 2 1/2 ton and 5 ton trucks.  He 
stated that he went to Cu Chi, Saigon, and Long Binh.  He 
indicated that he also drove "shotgun" while on convoy.  No 
other specific information was provided.  

In February 1997, the veteran reported that he was a water 
specialist for 6 months and then did four convoys including 
to Chu Chi, Long Binh, and Saigon.  He stated that he never 
got any medals or ribbons and was not in the infantry.  He 
stated that he volunteered to work in the morgue and did not 
know the names of the individuals he was putting in the body 
bags.  He indicated that he was in the mess hall when it was 
hit by a rocket.  He stated that he could not remember the 
dates of the occurrences.  

The record contains several diagnoses of PTSD including 
following a VA examination in September 1996.  On examination 
in September 1996, the reported stressors included seeing 
body bags being loaded onto an aircraft his first day in-
country; witnessing an ammunition dump being blown up at Tay 
Ninh during the TET Vietnamese holiday in 1969 during a heavy 
rocket attack; and another heavy rocket attack in which he 
scrambled for cover and in which several soldiers with him 
were hurt.  

At the time of a December 1996 VA intake evaluation, the 
veteran reported that he was a "combat engineer."  He 
indicated that at the beginning of 1969, a rocket hit his 
base camp within 50 feet and a buddy of his was killed.  He 
reported that in April 1969, another friend stepped on a land 
mine and was killed.  He reportedly recalled that while on 
convoy, he encountered snipers quite often.  He indicated 
that toward the end of 1969, there was a VC attack, and "we 
lost many people and [he] was made to put bodies [in]to body 
bags in the morgue several times."  PTSD and dysthymic 
disorder were diagnosed.  

In an April 1998 statement, the veteran related some of the 
stressors as set forth above.  He also added that he assisted 
in the removal of 3 deceased machine gunners from 
helicopters.

During a January 1999 hearing before a Hearing Officer at the 
RO, the veteran related that Tay Ninh was also called 
"Rocket Mortar City."  He indicated that Tay Ninh was hit 3 
or 4 times per week.  He stated that while on convoy, he did 
not encounter any incidents and there were no casualties.  He 
stated that he did not come under fire while on convoy.  He 
stated that being on convoy was a stressor because he was 
ordered not to stop for anybody and was told to run over 
people, if necessary, or to shoot them if they got on board 
the truck.  He stated that he did not shoot anyone.  He again 
reported that he had assisted in the removal of 3 deceased 
door gunners at Cu Chi where he had been transferred for 
medical reasons.  With respect to the purported morgue duty, 
the veteran reported that he was supposed to be there all 
day, but he told the officer in charge that he could not take 
it anymore, and left to go get drunk.  He reported that while 
he was not shot at, the ammunitions dump and motor pool were 
hit by mortars while he was there.  He also stated that he 
did perimeter duty.

The Board has reviewed this evidence, and concludes that the 
veteran has presented evidence of a well-grounded claim for 
service connection for PTSD.  There is medical evidence of a 
diagnosis of PTSD that appears to have been based on the 
applicable criteria and based on the veteran's military 
service.  In addition, the Board accepts, for the limited 
purpose of well-grounding the veteran's claim, the veteran's 
statements and testimony that he was exposed to stressful 
events during his tour of duty in Vietnam.  Further, the 
various medical evidence of record provides the possible 
nexus between the veteran's claimed exposure to traumatic 
events and his diagnoses of PTSD.  

Accordingly, the Board finds that the veteran has presented a 
claim that is well grounded.  However, further development of 
evidence is required before a final disposition of this issue 
on appeal.  This additional development will be addressed in 
the REMAND portion of this decision.  



ORDER

The veteran's claim for service connection for PTSD is well 
grounded, and his claim with respect to that issue is granted 
to this extent only.


REMAND

Given that the veteran has presented evidence of a well-
grounded claim for service connection, the Board observes 
that the VA has a further obligation to assist him in the 
development of evidence to support his claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464.  The veteran has 
presented medical records showing diagnoses of PTSD, and 
while there may be some issue as to whether these diagnoses 
are based on accurate or valid accounts of his stressor 
history, the veteran has, nonetheless, presented medical 
evidence establishing the required nexus between PTSD and his 
active service.  See Cohen, 10 Vet. App. at 128.  

As noted above, the veteran has reported experiencing several 
stressful events in service.  These purported stressors are 
outlined in detail in the decision above.  The RO noted, as 
does the Board, however, that the majority of such reported 
stressors simply cannot be verified.  In this regard, the 
veteran has either presented inconsistent information 
regarding the claimed stressors or he has presented 
insufficient detailed information with which to verify most 
of the stressors.  Notable in this regard, are his assertions 
that he drove in convoys and did morgue duty.  The Board 
notes further, that other than the three instances below, the 
veteran has not provided any specific dates or timeframes 
regarding the mortar and rocket attacks other than to say 
that they occurred 3 to 4 times per week.  A  United States 
Court of Appeals for Veterans Claims (Court) decision, Fossie 
v. West, 12 Vet. App. 1 (1998), reviews the handling of PTSD 
service connection claims where there is little or no detail 
provided regarding the claimed stressors.  In Fossie, the 
Board observed that "[t]he veteran's recent correspondence is 
consistent with earlier reports, which also refer to exposure 
in combat, but contain no details regarding such claimed 
exposure. . . . [T]he RO concluded and the Board concurs that 
the veteran's statement were too vague for referral to the 
ESG."  The Court affirmed the Board's decision, noting 38 
C.F.R. 3.304(f)'s requirement for corroboration of stressors, 
and holding that the Board "could not possibly conclude based 
on the record . . . that in-service stressors existed."  
Fossie, 12 Vet. App. at 6-7.  However, he has provided some 
additional information with respect to at least three of the 
stressors, which may be subject to verification by the 
appropriate sources.  He has reported that he witnessed an 
ammunitions dump being blown up at Tay Ninh during the TET 
Vietnamese holiday in 1969 during a heavy rocket attack; that 
in April 1969, a friend stepped on a land mine and was 
killed; and that toward the end of 1969, his base camp at Tay 
Ninh was hit and many soldiers were killed.

The veteran acknowledges that he was not involved in any 
combat, which is confirmed by his service personnel records.  
In any event, as the veteran has what can be characterized as 
a diagnosis of PTSD which conforms to the applicable 
regulatory criteria and which has been related to his period 
of active service, verification of the occurrence of the 
claimed stressors from the United States Center for Research 
of Unit Records (USASCRUR) is required.  See 38 C.F.R. 
§ 3.304(f) (1999); Zarycki v. Brown, 6 Vet. App. 91, 93 
(1993).  

In addition, in the event that the alleged stressors are 
verified, competent medical evidence is required to link any 
current PTSD symptomatology to the in-service stressor(s).  
The evidence must be able to distinguish the degree to which 
the veteran's psychiatric symptomatology was caused by in-
service stressors, and the extent to which the veteran's 
psychiatric problems were caused by other factors, such as a 
substance abuse problem or some other psychiatric disorder.  
It is therefore the opinion of the Board, that in the event 
that any of the veteran's stressors can be verified, that the 
RO should refer the veteran's claims file to a panel of two 
VA board certified psychiatrists, to review the claims file, 
and all the medical evidence associated with it, in order to 
make those determinations.  

Therefore, this case is REMANDED for the following action:  

1.  The RO should attempt to verify 
through the United States Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, the occurrence of an 
ammunitions dump being blown up at Tay 
Ninh during the TET Vietnamese holiday in 
1969 during a heavy rocket attack; an 
individual killed after stepping on a 
land mind in April 1969 at Tay Ninh; and 
an attack at the end of 1969 when Tay 
Ninh was hit and many soldiers killed.  
As well, the RO should determine whether 
the veteran's unit was stationed at Tay 
Ninh at any of these time periods.  In 
this regard, the veteran's statements (or 
the RO's summary of the pertinent 
information contained therein), copies of 
the veteran's service personnel records, 
and a copy of his record of service (DD 
Form-214) should be forwarded to 
USASCRUR. 

2.  If any of the above stressors are 
verified, the veteran should be examined 
by a panel of two VA board certified 
psychiatrists who have not previously 
treated or examined him, to determine the 
nature and extent of any current 
psychiatric disorder.  Each psychiatrist 
should conduct a separate examination and 
correlate their findings.  The 
examination reports should contain 
detailed accounts of all manifestations 
of psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders, the panel should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
be specified.  The entire claims folder, 
and a copy of this remand must be made 
available to and reviewed by the 
examiners prior to the examinations.  The 
examiners are informed that any diagnosis 
reached should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  If the veteran is 
found to have PTSD, the examiners are 
requested to identify the diagnostic 
criteria supporting the diagnosis.  Any 
necessary special studies or tests, 
including psychological testing, should 
be accomplished.  The examiners should 
express an opinion as to the etiology of 
any psychiatric disorder diagnosed and 
the likely onset of any psychiatric 
disorder(s) found.  Should PTSD be found, 
the examiners should report the 
circumstances of the veteran's 
independently verified stressors, and 
determine whether it is at least as 
likely as not that the diagnosed PTSD is 
related to service.  A complete rationale 
for all opinions and conclusions 
expressed should be given.  

3.  After the examinations have been 
completed, the RO should review the 
examination reports to insure that they 
comply with the directives of this 
remand.  Any examination report failing 
to comply with the directives of this 
remand should be returned for corrective 
action.  

4.  The RO should then adjudicate the 
veteran's claim for service connection 
for PTSD.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
wherein all pertinent statutes and 
regulations must be fully set forth.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond before the case is returned to 
the Board for further action.  


The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.   


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

